  Case 3:19-cv-00764-X Document 277 Filed 05/05/20                   Page 1 of 4 PageID 9587



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

   VEROBLUE FARMS USA, INC.,      §
                                  §
        Plaintiff,                §
                                  §
   v.                             §
                                  §
   LESLIE A. WULF, BRUCE A. HALL, §
   JOHN E. REA, KEITH DRIVER,     §
   JAMES REA, SEAN MANIACI,       §
   CHRISTINE GAGNE, and           §
   CANACCORD GENUITY, LLC,        §
                                  §
        Defendants,               §
                                  §
   v.                             §                     Civil Action No. 3:19-CV-00764-X
                                  §
   EVA EBSTEIN, JENS              §
   HAARKOETTER, BJORN             §
   THELANDER, ANDERS WESTER,      §
   NORMAN MCCOWAN, Dr. OTTO       §
   HAPPEL, and ALDER AQUA, LTD.   §
                                  §
       Third-Party Defendants.    §
                                  §
   v.                             §
                                  §
   LESLIE A. WULF, BRUCE A. HALL, §
   JOHN E. REA, and JAMES REA,    §
                                  §
       Third-Party Plaintiffs.    §

                       MEMORANDUM OPINION AND ORDER

       VeroBlue Farms USA, Inc. (VeroBlue) moves for substitute service on

Christine O’Brien, nee Gagne [Doc. No. 273]. The Court GRANTS the motion.1


       1 Under Section 205(a)(5) of the E-Government Act of 2002 and the definition of “written
opinion” adopted by the Judicial Conference of the United States, this is a “written opinion[ ] issued
by the court” because it “sets forth a reasoned explanation for [the] court’s decision.” It has been

                                                  1
  Case 3:19-cv-00764-X Document 277 Filed 05/05/20               Page 2 of 4 PageID 9588



                                               I.

       VeroBlue filed this suit against Gagne—defendant Leslie Wulf’s daughter—

and other defendants for several claims. Through process servers, VeroBlue has

attempted three times to personally serve Gagne at three different physical

addresses. All three attempts were unsuccessful. VeroBlue claims it has exhausted

all reasonable investigation and still cannot locate Gagne.

       VeroBlue says that the most effective means of notifying Gagne of this lawsuit

is by emailing the summons and complaint to Gagne’s personal email address and

serving the papers on Wulf. VeroBlue explains—through its counsel Adam Decker’s

declaration and attached exhibits—that Gagne has previously emailed VeroBlue’s

counsel from a certain email address in response to a third-party subpoena VeroBlue

issued to Gagne before VeroBlue added Gagne as a defendant.                       Additionally,

VeroBlue asserts that Wulf can communicate with his daughter, Gagne.

       VeroBlue’s motion to effect substitute service is supported by the declaration

of Tom Gorgone, which details VeroBlue’s September 26, 2019 unsuccessful attempt

to personally serve Gagne in Spencer, West Virginia. It is also supported by the

affidavit of Michael VanKeuren, which details VeroBlue’s October 9, 2019

unsuccessful attempt to personally serve Gagne in China Grove, North Carolina, and

VeroBlue’s December 19, 2019 unsuccessful attempts to personally serve Gagne in

Salisbury and China Grove, North Carolina.




written, however, primarily for the parties, to decide issues presented in this case, and not for
publication in an official reporter, and should be understood accordingly.

                                               2
 Case 3:19-cv-00764-X Document 277 Filed 05/05/20          Page 3 of 4 PageID 9589



                                          II.

      Federal Rule of Civil Procedure 4(e)(1) provides that service can be made by

“following state law for serving a summons in an action brought in courts of general

jurisdiction in the state where the district court is located or where service is

made[.]”2 Texas law provides that when personal service has been unsuccessful,

      [u]pon motion supported by affidavit stating the location of the
      defendant’s usual place of business or usual place of abode or other place
      where the defendant can probably be found and stating specifically the
      facts showing that service has been attempted . . . but has not been
      successful, the court may authorize service . . . in any other manner that
      the affidavit or other evidence before the court shows will be reasonably
      effective to give the defendant notice of the suit.3

      In this case, “service has been attempted . . . but has not been successful.”4

VeroBlue’s multiple attempts through a process server to serve Gagne at three

different possible residences support the reasonable inference that any further

attempts will also be unsuccessful. Additionally, VeroBlue’s assertion that service

through Gagne’s email address will be reasonably effective is supported by the

declaration of its counsel, Adam Decker.        Therefore, on this record, the Court

concludes that service through Gagne’s email address, coupled with service through

Wulf, is reasonably likely to give Gagne actual notice of this lawsuit.

      Additionally, Rule 4(f), which governs service on individuals “at a place not

within any judicial district of the United States,”5 allows courts to order service “by



      2   FED. R. CIV. P. 4(e)(1).
      3   TEX. R. CIV. P. 106(b).
      4   Id.
      5   FED. R. CIV. P. 4(f).

                                           3
 Case 3:19-cv-00764-X Document 277 Filed 05/05/20                     Page 4 of 4 PageID 9590



other means not prohibited by international agreement.”6 Even if Gagne is not in the

United States of America, the Court concludes that Rule 4(f) permits substitute

service through Gagne’s email and Wulf. This is because although Canada—where

Gagne is allegedly a citizen—is a Hague Service Convention signatory, the

Convention does not apply when “the address of the person to be served with the

document is not known.”7                Here, VeroBlue has “exhausted all reasonable

investigation into identifying other potential addresses for Gagne, but it is unable to

determine Gagne’s present whereabouts.”8

                                                  III.

       Accordingly, the Court GRANTS VeroBlue’s motion for substitute service on

defendant Christine Gagne through her personal email address and through

defendant Leslie Wulf.

       IT IS SO ORDERED this 5th day of May 2020.




                                                         _________________________________
                                                         BRANTLEY STARR
                                                         UNITED STATES DISTRICT JUDGE




       6   Id. 4(f)(3).
       7   Convention Done at The Hague Nov. 15, 1965, 20 U.S.T. 361, art. I (Feb. 10, 1969).
       8 Plaintiff’s Motion for Substituted Service on Defendant Christine Gagne, Exhibit A

(Declaration of Adam Decker) ¶ 4 [Doc. No. 273-1].

                                                   4
